ORDER OF DISMISSAL AND REMAND TO TERRITORIAL REGISTRAR’S OFFICE
This matter came regularly before this court for a hearing on Counterclaimant’s motion to dismiss this matter on September 30, 2005. Counsel Afoa L. Su'esu'e Lutu appeared with his client, the Counterclaimant, Tuamasaga Aetui. Counsel Asaua Fuimaono appeared for his client, the claimant, Pou Tuaolo, who did not appear.
Upon review of the file, documents and oral submissions of counsel, the court finds that the claimant and counterclaimant to this matai title have settled their differences; that claimant Pou Tuaolo withdrew her candidacy and claim in this matai title and threw her support for the counterclaimant Tuamasaga Aetui to hold, succeed and register the title “Namu”; that the counterclaimant Tuamasaga Aetui is now the only candidate for the Namu title, that there is no more controversy in this matter; and that this matter should be dismissed with prejudice.
*402Therefore, based on the foregoing and upon good cause shown, this matter is hereby dismissed and remanded back to the Territorial Registrar’s Office for further action.
It is so ordered.